Citation Nr: 0715089	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right foot. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for right foot neuropathy, headaches, and a 
respiratory disorder, and granted service connection for PTSD 
and assigned a 50 percent rating from September 19, 2003.  
The October 2004 rating decision also denied additional 
service connection claims.  However, the veteran only 
appealed the issues of entitlement to service connection for 
headaches, neuropathy of the right foot, and respiratory 
disorder, and entitlement to a higher rating for the PTSD. 

In an August 2006 statement, the veteran indicated that he 
wished to withdraw his appeal for service connection for a 
respiratory disorder.  Thus, this claim is no longer on 
appeal.  See 38 C.F.R. § 20.204 (2006).  The issues before 
the Board are listed in the title page of this decision.   

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Regarding the issue of entitlement to service connection for 
neuropathy of the right foot and headaches, the Board finds 
that additional development is warranted.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that the neuropathy of the right foot is 
caused by the service-connected degenerative disc disease of 
the lumbar spine.  Service connection for degenerative disc 
disease of the lumbar spine was established in January 2005 
and a 10 percent rating was assigned from September 19, 2003.  
The Board finds that a medical opinion is necessary to 
determine whether the neuropathy of the right foot is due to 
or aggravated by the service-connected degenerative disc 
disease of the lumbar spine.  There is competent evidence 
which indicates that the neuropathy of the right foot may be 
associated with the service-connected degenerative disc 
disease of the lumbar spine.  A January 2004 VA treatment 
record reflects a diagnosis of right foot radiculopathy.  
Examination revealed a loss of sensation to monifiliment 
along the L5 dermatome of the right foot.  A June 2004 
electromyography and nerve conduction studies report 
indicates that the impression was mild to moderate axonal 
sensori-motor polyneuropathy with absent sensory potentials 
in the legs.  It was noted that very mild superimposed lower 
lumbosacral radiculopathies on the right cannot be excluded.  
A June 2005 VA neurological consultation report indicates 
that the assessment was peripheral neuropathy mainly 
affecting the sensory fibers most likely related to a B12 
deficiency.  The neurologist noted that although the veteran 
complained of only right-sided symptoms, clinical findings 
were present in both legs and are symmetrical.  The 
assessment also included a diagnosis of chronic low back pain 
with possible mild LS radiculopathies without a clinical 
deficit.  

The Board finds that a VA medical examination is necessary in 
order to determine if the neuropathy of the right foot is 
caused or aggravated by the service-connected lumbosacral 
degenerative disc disease.  Secondary service connection is 
granted where a service connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet App 
439 (1995).  See also 38 C.F.R. § 3.310 (in effect prior to 
and from October 10, 2006).  The Board notes that the RO has 
only considered this claim on a direct and presumptive basis.  
On remand, the RO should adjudicate this claim on a secondary 
basis pursuant to 38 C.F.R. § 3.310. 

There is competent evidence that the claimed headaches 
disorder may be due to the service-connected PTSD.  A 
December 2003 VA psychiatric examination report notes that 
the veteran had "probably stress-related headaches."  At 
the hearing before the Board in August 2006, the veteran 
testified that he first had headaches in service and has had 
headaches since service.  The veteran is competent to report 
headache symptoms and a continuity of symptomatology.  Duenas 
v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  Thus, the Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran currently has a headache 
disability that was incurred in service or is due to the 
service-connected PTSD.  38 U.S.C.A. § 5103A(d).

The Board finds that the veteran should be afforded another 
VA psychiatric examination to determine the nature and 
severity of the service-connected PTSD.  Another examination 
is necessary because there is evidence of worsening of the 
PTSD since the last VA examination in December 2003.  At the 
hearing before the Board in August 2006, the veteran reported 
that since the war in Iraq, his PTSD symptoms have increased.  
He stated that the war brings back a lot of negative 
experiences in Vietnam and he has had increased nightmares, 
increased anxiety, and difficulty sleeping.  Because of the 
evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the PTSD.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected PTSD and the neuropathy of the right foot 
and headaches at the VA medical facility in Tucson, Arizona.  
The RO should obtain the VA treatment records from the VA 
medical facility in Tucson for treatment of the PTSD, 
neuropathy of the right foot, and headaches dated from July 
2006.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of the veteran's treatment of the PTSD, 
neuropathy of the right foot, and 
headaches from the VA medical facility in 
Tucson from July 2006.    

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of the neuropathy of 
the right foot and the headaches.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all current 
diagnoses and disabilities manifested by 
the neuropathy of the right foot and 
headaches.

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current neuropathy of the right foot is 
caused or aggravated by the service-
connected lumbosacral degenerative disc 
disease.  If the examiner finds that the 
neuropathy of the right foot is 
aggravated by the service-connected 
lumbosacral degenerative disc disease, 
the examiner should indicate the degree 
of disability of the neuropathy of the 
right foot before it was aggravated and 
the current degree of disability of the 
neuropathy of the right foot.  

Regarding the headaches, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current headaches disorder, if any, first 
manifested during the veteran's period of 
service or is medically related to 
disease or injury in service.  The 
examiner should also render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
headache disorder, if any, is caused or 
aggravated by the service-connected PTSD.  
If the examiner finds that the current 
headache disorder is aggravated by the 
service-connected PTSD, the examiner 
should indicate the degree of disability 
of the current headache disorder before 
it was aggravated and the current degree 
of disability of the current headache 
disorder.  The examiner should provide a 
rationale for all conclusions.

3.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the veteran's PTSD in 
accordance with DSM-IV.    

The examiner should indicate whether PTSD 
causes occupational and social impairment 
with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  The RO should 
consider 38 C.F.R. § 3.310 when 
readjudicating the claims for service 
connection.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




